Order filed March 7, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00016-CV
                                    ____________

                          SANTIAGO CRUZ, Appellant

                                          V.

                    DANIELLE JANNETTE CRUZ, Appellee


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-77407

                                      ORDER

      The record before this court reflects that appellant filed a Statement of
Inability to Afford Payment of Costs in the trial court on January 10, 2019. On
January 14, 2019, Barbara K. Nagji, the court reporter, filed a contest to appellant’s
statement of inability.

      A party who filed a Statement of Inability to Afford Payment of Court Costs
in the trial court is not required to pay costs in the appellate court unless the trial
court overruled the party’s claim of indigence in an order that complies with Texas
Rule of Civil Procedure 145. Tex. R. App. P. 20.1(b)(1). The clerk’s record in this
appeal, filed February 19, 2019, does not contain the trial court’s ruling on the court
reporter’s contest to appellant’s statement of inability to afford payment of costs.

      Therefore, we order the Harris County District Clerk and the court reporter
for the 312th District Court to prepare and file with this court the record of all trial
court proceedings on appellant’s claim of indigence including the trial court’s order
on the court reporter’s contest. See Tex. R. Civ. P. 145(f)(3). The record must be
provided without charge and filed with this court on or before April 4, 2019.




                                        PER CURIAM